Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is responsive to the Applicant’s reply filed on December 02, 2020.  Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations
 “wherein the firmware main process and the upgrade process are cooperated to perform an upgrade flow, which includes: 
configuring the host to obtain a firmware version of the initial firmware from the electronic device, and determining whether the firmware version is smaller than a version of the upgrade firmware; 
108P001944US22configuring the host to, in response to the firmware version being less than the version of the upgrade firmware, send a background firmware upgrade request to the electronic device; 
configuring the processing unit to return an upgrade request result according to an operation state of the electronic device, wherein the upgrade request result is used to indicate that the electronic device is in an idle state or a busy state;
 configuring the processing unit to, in response to the upgrade request result indicating that the electronic device is in the idle state, determine whether or not the electronic device is in a system idle state; 
configuring the processing unit to, in response to the processing unit determining that the electronic device is in the system idle state, detect the execution priority to determine how the first user code sector and the second user code sector are allocated to the firmware operating sector and the firmware backup sector, and set the firmware backup sector as a current upgrade sector; 
configuring the host to send a firmware data write request to the electronic device to configure the processing unit to perform an erasing operation on the current upgrade sector and write data of the upgrade firmware into the current upgrade sector; and 
configuring the processing unit to, in response to the data of the upgrade firmware being written, return an operation result indicating a successful upgrade operation; 
in response to the electronic device being restarted, configuring the processing unit to execute the boot process to determine which of the first 108P001944US23user code sector and the second user code sector has been upgraded, and modify the execution priority accordingly; and 
configuring the processing unit to execute another firmware main process by selecting the upgraded initial firmware in the firmware operating sector according to the modified execution priority” in independent claims 1 and 11, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 20190087174 to Lappi et al. discloses  booting a device with an original firmware from a first memory boot portion i.e. NOR memory. A firmware update is downloaded during the booting of the device from the non-volatile memory, where the downloading occurs to a non-volatile memory. The firmware update is transmitted from the non-volatile memory to a second memory boot portion e.g. NAND flash memory such as single level cell memory, such that a successive booting of the device utilizes the firmware update. The original firmware is erased from the first memory boot portion.
US 20110302572 to Kuncoro et al. discloses a device has a NOR flash  provided with first and second image sector that stores first and second portions of old firmware of embedded network device respectively. A third image sector backup old firmware. The NOR flash stores processor executable programs including upgrading module to obtain first and second portions of new firmware of device. The NOR flash stores new firmware in memory, to read first portions of old firmware from first image sector and write first portions of old firmware to third image sector.
US 20090222650 to Chen et al. discloses a non-volatile memory has a flag indicating whether a bootability check of a firmware is to be executed and a data area storing original firmware of the device so that a new firmware is assigned as boot firmware after bootability check. The value of a flag for assigning new firmware as the boot firmware is modified on determining that the new firmware is executable and predetermined boot up condition is satisfied after bootability check of the new firmware, and value of the flag is unchanged if the new firmware does not pass bootability check

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199